         Case 1:18-cv-07359-BMC Document 39 Filed 02/08/19 Page 1 of 1 PageID #: 5736
$25HY$SSHDUDQFHRI&RXQVHO


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                            IRUWKH
                                               Eastern District of New York
                                             BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


                 .DWKDOHHQ )UHHPDQ HW DO                     
                              Plaintiff                        
                                 Y                                  &DVH1R     FY%0&
                 +6%& +ROGLQJV 3/& HW DO                     
                            Defendant                          

                                              $33($5$1&(2)&2816(/

7R      7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

          ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

          %DUFOD\V %DQN 3/&                                                                                            


'DWH      )HEUXDU\                                                          V 0LFKDHO 7 7RPDLQR -U
                                                                                         Attorney’s signature


                                                                                 0LFKDHO 7 7RPDLQR -U 
                                                                                     Printed name and bar number
                                                                                    6XOOLYDQ 	 &URPZHOO //3
                                                                                         %URDG 6WUHHW
                                                                                 1HZ <RUN 1HZ <RUN 

                                                                                               Address

                                                                                     WRPDLQRP#VXOOFURPFRP
                                                                                            E-mail address

                                                                                           
                                                                                          Telephone number

                                                                                           
                                                                                             FAX number
